ORDER
This case is assigned to the April, 1980 show cause calendar. The plaintiffs are directed to appear and show cause why .their appeal should not be dismissed in light of their failure to seek to preserve the status quo pending appeal; in view of their failure to challenge below the procedure whereby a second justice rendered a decision on preliminary and permanent injunction based in part upon testimony adduced before another justice at the hearing on a temporary restraining order; and, further, in view of the fact that the validity of the parking lot license is now a moot issue.